Title: To James Madison from William E. Hũlings, 23 March 1803 (Abstract)
From: Hũlings, William E.
To: Madison, James


23 March 1803, New Orleans. “I have this day been inform’d by Mr. Morales that the French Prefect for this Colony is in the River and will probably be in town tomorrow.” The governor’s son and some of the officers have gone to meet him. “No change whatever has yet taken place in what relates to the American Interests.” General Victor is expected to arrive in May. “He will arrive in a bad Season, and much Mortality may be expected before the Summer is over.” There are over one hundred vessels in port, of which half are American, “laying in the stream, waiting for the Produce to come down, which is this year uncommonly delayed, owg. no doubt to the circumstance of the Port being shut.”
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). 2 pp. Written below the triplicate copy of Hũlings to JM, 25 Feb. 1803. Docketed by Wagner as received 8 May.



   
   Laussat and his escort arrived in New Orleans on 26 Mar. (Laussat, Memoirs of My Life, p. 17).



   
   A full transcription of this document has been added to the digital edition.

